United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Leandro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-201
Issued: April 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2007 appellant filed a timely appeal from an August 20, 2007 decision of
the Office of Workers’ Compensation Programs finding an overpayment of $7,183.80 for which
she was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether an overpayment was created in the amount of $7,183.80 for
the period April 10 to July 7, 2007; and (2) whether the Office properly determined that
appellant was at fault in the creation of the overpayment, thus precluding waiver of recovery.
FACTUAL HISTORY
On September 26, 2006 appellant, then a 47-year-old letter carrier, filed an occupational
disease claim alleging that her carpal tunnel syndrome was employment related. The Office
accepted the claim for bilateral carpal tunnel syndrome. Appellant had carpal tunnel surgery on

January 8, 2006.1 She stopped work on January 8, 2006 and returned to modified work on
April 10, 2007. Appellant filed claims for compensation (Form CA-7) for the period January 8
to April 7, 2007, which the Office accepted and paid through April 1, 2007.
On January 16, 2007 the Office made a preliminary determination that appellant was
overpaid in the amount of $7,183.80 for the period April 10 to July 7, 2007. The Office found
that she was at fault in the creation of the overpayment as she accepted a payment which she
knew or should have known to be incorrect. The Office noted that appellant returned to full-time
modified work on April 10, 2007. The Office found that she was overpaid for the period
April 10 to July 7, 2007 in the amount of $7,183.80. The Office found that appellant was at fault
as she had accepted a payment she knew or should have known she was not entitled to. She did
not respond.
By decision dated August 20, 2007, the Office finalized the overpayment determination
in the amount of $7,183.80 and that she was with fault in the creation of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty. Section
8106(a) of the Act provides in pertinent part as follows:
“If the disability is partial, the United States shall pay the employee during the
disability monthly monetary compensation equal to 66 2/3 percent of the
difference between [her] monthly pay and [her] monthly wage-earning capacity
after the beginning of the partial disability, which is known as [her] basic
compensation for partial disability.”3
The Act further provides that an employee who is receiving compensation for an
employment injury may not receive wages for the same time period.4 Section 8129(a) of the Act
provides that when an overpayment has been made to an employee because of an error of fact or
law, adjustment shall be made by decreasing later payments to which she is entitled.5

1

In a February 6, 2007 memorandum to the file, a claims examiner stated that appellant would be placed on the
periodic rolls for temporary total compensation. However, the record does not contain a letter to appellant
informing her of this decision.
2

5 U.S.C. §§ 8101-8193, 8102(a).

3

5 U.S.C. § 8106(a).

4

5 U.S.C. § 8116(a).

5

5 U.S.C. § 8129(a).

2

In determining whether a claimant is entitled to compensation benefits, the Office is
required by statute and regulation to make findings of fact.6 Office procedure further specifies
that a final decision of the Office must include findings of fact and provide clear reasoning which
allows the claimant to understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.7 These requirements are supported by Board precedent.8
ANALYSIS -- ISSUE 1
In its August 20, 2007 decision, the Office determined that appellant received a
$7,183.80 overpayment of compensation for the period April 10 to July 7, 2007 because she
received wage-loss compensation after she had returned to modified work. The Board finds that
the Office has not adequately explained its basis for reaching this determination. The record
contains no worksheets or any other evidence suggesting that appellant received $7,183.80 in
compensation for the period April 10 to July 7, 2007 that she was not entitled to receive.
Furthermore, there is no indication in the record that payments were made on any given date.
There is no evidence that the Office placed appellant on the periodic rolls for temporary total
disability or that she received payments for wage-loss compensation. There are no records as to
whether a payment was made through issuance of a paper check or through direct deposit into
appellant’s bank account. The record shows she did not submit a claim for compensation
requesting compensation for the period April 10 to July 7, 2007. The evidence of record does
not establish that she received $7,183.80 in compensation for the period April 10 to July 7, 2007
that she was not entitled to receive. For this reason, fact of overpayment is not established.
As noted above, the Office is required by statute and regulation to make findings of fact.9
The Office’s August 20, 2007 decision does not contain findings which would allow appellant to
understand the precise defect of her claim or the evidence which would tend to overcome it.
Therefore, the case will be remanded to the Office. After such development as it deems
necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether the Office
properly determined that appellant received a $7,183.80 overpayment and whether the Office
properly found that she was at fault in the creation of the overpayment such that it was not
subject to waiver. The case is remanded to the Office for further development to be followed by
the issuance of an appropriate decision.

6

5 U.S.C. § 8124(a) provides: “The Office shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office shall contain findings of fact and a statement of reasons.
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (March 1997). See
also Paul M. Colosi, 56 ECAB 294 (2005).
8

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

9

See supra notes 6 and 7 and accompanying text.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 20, 2007 is set aside and the case remanded to the Office
for further proceedings consistent with this decision of the Board.
Issued: April 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

